 



Exhibit 10.8
Execution Copy
PARTIALLY SUBORDINATE SECURITY AGREEMENT
     THIS PARTIALLY SUBORDINATE SECURITY AGREEMENT, dated as of September 15,
2006 (as amended, supplemented or modified from time to time, this “Agreement”),
is made by Trade Source International, Inc., a Delaware corporation (“TSI”),
MARKETING IMPRESSIONS, INC., a Georgia corporation (“MI”), Prime/Home
Impressions, LLC, a North Carolina limited liability company (“PHI” and together
with MI and TSI, the “Pledgors”), in favor of Robert W. Lackey (“Lackey”), as
collateral agent (in such capacity, the “Agent”) for Lackey, Robert W. Lackey,
Jr., Imagine One Resources, LLC, RWL Corporation and R.L. Products Corporation
(together with Lackey, Robert W. Lackey, Jr., Imagine One Resources, LLC and RWL
Corporation, the “Secured Parties”), for the benefit of the Secured Parties.
Except as otherwise provided herein, capitalized terms used herein without
definition shall have the meanings given to them in the Stock Purchase Agreement
referred to below.
BACKGROUND STATEMENT
     A. TSI, Lackey and Craftmade International, Inc., a Delaware corporation
and parent of TSI (“Craftmade”), are parties to a Stock Purchase Agreement,
dated as of even date herewith (as amended, modified or supplemented from time
to time, the “Stock Purchase Agreement”), pursuant to which TSI is
(i) purchasing all of Lackey’s interest in MI, (ii) purchasing certain
intellectual property from Lackey, RWL Corporation and R. L. Products
Corporation, (iii) entering into a non-competition agreement with, and
purchasing the goodwill of, each of Lackey and Robert W. Lackey, Jr. and
(iv) entering into a consulting agreement with Imagine One Resources, LLC, all
upon the terms and conditions set forth therein. The Stock Purchase Agreement
provides that the purchase price for the assets listed in clauses (i) through
(iv) above will be paid partially at the closing, with the remainder to be paid
over the following 62 months through an earnout.
     B. TSI and MI each owns a 50% membership interest in PHI and, subsequent to
the acquisition of MI, TSI will directly or indirectly own all of the membership
interests in the PHI.
     C. It is a condition to the closing of the Stock Purchase Agreement that
the Pledgors shall have agreed, by executing and delivering this Agreement, to
secure the payment in full of TSI’s and Craftmade’s, respective obligations
under the Stock Purchase Agreement. Lackey is relying on this Agreement in his
decision to enter into the Stock Purchase Agreement, and would not enter into
the Stock Purchase Agreement without the execution and delivery of this
Agreement by the Pledgors.
     D. The Pledgors will obtain benefits as a result of the transactions
contemplated by the Stock Purchase Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Agent hereby agree as follows:

1



--------------------------------------------------------------------------------



 



Execution Copy
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. The following terms that are defined in the Uniform
Commercial Code (as hereinafter defined) are used in this Agreement as so
defined (and, in the event any such term is defined differently for purposes of
Article 9 of the Uniform Commercial Code than for any other purpose or purposes
of the Uniform Commercial Code, the Article 9 definition shall govern): Account,
Chattel Paper, Documents, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Records; provided, however,
that, for the purposes of this Agreement, the definition of each such term is
hereby amended to require that the applicable property arise out of, relate to
or be used in the Business as conducted by any of the Pledgors. In addition, the
following terms have the meanings set forth below:
     “Collateral” means and includes, to the extent and only to the extent that
the same arise out of, relate to or are used in the Business as conducted by any
of the Pledgors, all of the Pledgors’ Accounts, Chattel Paper, Documents,
Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Intellectual Property, Letter-of-Credit Rights, Records, membership interest in
PHI and all other similar articles of personal property of any of the Pledgors
now or hereafter held or received by, in transit to, or in the possession or
control of any of the Pledgors or the Agent, and any substitutions or
replacements thereof and any products and proceeds thereof, including without
limitation, insurance proceeds.
     “Default” means the occurrence of any the following:
     (i) a Stock Purchase Agreement Default;
     (ii) any Pledgor fails to keep and perform any covenant or agreement
contained in this Agreement and such failure is not cured within thirty days
after notice thereof is provided by Agent to the Pledgors;
     (iii) any Pledgor shall (a) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor or liquidator of themselves or of all
or a substantial part of their assets, (b) file a voluntary petition in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due, (c) make a general assignment for the benefit of creditors, (d) file a
petition or answer seeking reorganization of an arrangement with creditors or to
take advantage of any bankruptcy or insolvency laws, (e) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or (f) take corporate action for the purpose of effecting any of the
foregoing; or
     (iv) an involuntary petition or complaint shall be filed against any
Pledgor seeking its bankruptcy or reorganization or the appointment of a
receiver, custodian, trustee, intervenor or liquidator of it, or all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within 60 days of the filing thereof; or an order, order for
relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition or complaint
seeking reorganization of it or appointing a receiver, custodian,

2



--------------------------------------------------------------------------------



 



Execution Copy
trustee, intervenor or liquidator of it, or of all or substantially all of their
assets, and such order, judgment or decree shall continue unstayed and in effect
for a period of thirty (30) days.
     “Intellectual Property” means, to the extent and only to the extent that
the same are used in any Fan Accessories that were, are or have been conceived
to be manufactured, marketed or sold in the Business as conducted by any of the
Pledgors, (i) all inventions (whether or not patentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissues, continuations,
continuations-in-part, divisions, revisions, extensions, and reexaminations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names,
and corporate names, together with all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (iii) all
copyrightable works and all copyrights (registered and unregistered), (iv) all
trade secrets and confidential information (including, without limitation,
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including,
without limitation, data, databases and related documentation), (vi) all
Internet web sites and domain names, (vii) all technology, know-how, processes
and other proprietary rights, and (viii) all licenses or other agreements to or
from third parties regarding any of the foregoing.
     “Secured Obligations “ means the payment obligations of TSI and Craftmade
under Sections 2.03, 2.04, 2.05 and 2.06 of the Stock Purchase Agreement.
     “Senior Lender” means The Frost National Bank, a national banking
association.
     “Senior Loan Agreement” means the that certain Amended and Restated Loan
Agreement dated October 31, 2005, executed by Senior Lender and Craftmade, as
such loan agreement may have been, or hereafter may be, amended, restated,
modified, supplemented or otherwise modified from time to time.
     “Senior Loan Documents” means the Senior Notes, the Senior Loan Agreement
and all other documents and instruments executed by Pledgors in favor of Senior
Lender to secure payment and performance of the Senior Loan Obligations, and all
other documents and agreements evidencing or governing the indebtedness,
liabilities and obligations evidenced by the Senior Notes.
     “Senior Loan Obligations” means indebtedness, liabilities, and obligations
incurred under, or in connection with, the Senior Loan Agreement, the Senior
Notes or any other present or future indebtedness, liabilities or obligations of
Craftmade payable to the Senior Lender whether direct, indirect or contingent.
     “Senior Notes” means, collectively: (i) that certain Revolving Promissory
Note dated November 6, 2001 (as such Revolving Promissory Note has been, or may
hereafter be, increased, modified, restated, renewed or extended from time to
time), executed by Craftmade payable to the order of Senior Lender in the
original principal amount of $20,000,000; (ii) that certain Promissory Note
dated February 25, 2005(as such Promissory Note has been, or may hereafter be,
increased, modified, restated, renewed or extended from time to time), executed
by Craftmade payable to the order of Senior Lender in the original principal
amount of $3,000,000

3



--------------------------------------------------------------------------------



 



Execution Copy
and (iii) any other present or future promissory note or notes payable by
Craftmade to Senior Lender including, but not limited to, any increase,
modification, renewal or extension thereof.
     “Senior Security Interests” means (i) the security interest and liens in
TSI’s Accounts and Inventory in favor of the Senior Lender and all products and
proceeds thereof (including, without limitation, insurance payable by reason of
loss or damage to the foregoing collateral) and any property, securities,
guaranties or monies of TSI which may at any time come into the possession of
the Senior Lender, and (ii) any security interest or lien now existing or
hereafter created in PHI’s Accounts or Inventory in favor of the Senior Lender
and all products and proceeds thereof (including, without limitation, insurance
payable by reason of loss or damage to the foregoing collateral) and any
property, securities, guaranties or monies of PHI which may at any time come
into the possession of the Senior Lender.
     “Stock Purchase Agreement Default” means the occurrence of each of the
following:
     (i) the occurrence of a Triggering Event under the Stock Purchase
Agreement;
     (ii) the election by the Shareholder to accelerate amounts due under the
Stock Purchase Agreement pursuant to Section 2.06(a) thereof; and
     (iii) TSI and/or Craftmade, or their successors and assigns, fail to pay
the Estimated Acceleration Amount or the True-up Amount in accordance with, and
in the time provided in, Section 2.06 of the Stock Purchase Agreement.
     “Subordination Agreement” means the Subordination Agreement of even date
herewith between the Agent, the Senior Lender, the Pledgors and Craftmade.
     “Uniform Commercial Code” means the Uniform Commercial Code as the same may
be in effect from time to time in the State of Delaware; provided that if, by
reason of applicable law, the validity or perfection of any security interest in
any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in another jurisdiction, then as to the validity or
perfection, as the case may be, of such security interest, “Uniform Commercial
Code” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction.
ARTICLE II
CREATION OF SECURITY INTEREST
     2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges,
assigns and delivers to the Agent, for the ratable benefit of the Secured
Parties, and grants to the Agent, for the ratable benefit of the Secured
Parties, a lien upon and security interest in all of its right, title and
interest in and to the Collateral.
     2.2 Security for Secured Obligations. This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of the
Secured Obligations.

4



--------------------------------------------------------------------------------



 



Execution Copy
     2.3 Security Interests Absolute. Subject to the rights of the Senior Lender
under the Senior Security Interests, all rights of the Agent and security
interests hereunder, and all obligations of each Pledgor hereunder, shall be
absolute and unconditional and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any Secured Obligation or any other document evidencing or securing
such Secured Obligation, by operation of law or otherwise;
     (ii) any modification or amendment or supplement to the Stock Purchase
Agreement or any other document evidencing or securing any Secured Obligation;
     (iii) any release, non-perfection or invalidity of any direct or indirect
security for any Secured Obligation;
     (iv) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting TSI and/or Craftmade or their assets or any resulting disallowance,
release or discharge of all or any portion of the Secured Obligations;
     (v) the existence of any claim, set-off or other right which any Pledgor
may have at any time against TSI, Craftmade, the Agent or any other corporation
or person, whether in connection herewith or any unrelated transactions;
provided, that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against any Pledgor
for any reason of any Secured Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Pledgor of the Secured
Obligations;
     (vii) any failure by the Agent (A) to file or enforce a claim against any
Pledgor (in a bankruptcy or other proceeding), (B) to give notice of the
existence, creation or incurrence by TSI and/or Craftmade of any new or
additional indebtedness or obligation under or with respect to the Secured
Obligations, (C) to commence any action against any Pledgor or (D) to proceed
with due diligence in the collection, protection or realization upon any
collateral securing the Secured Obligations; or
     (viii) any other act or omission to act or delay of any kind by any Pledgor
or the Agent or any other corporation or person or any other circumstance
whatsoever which might, but for the provisions of this clause, constitute a
legal or equitable discharge of each Pledgor’s obligations hereunder.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Pledgor hereby represents and warrants as follows:

5



--------------------------------------------------------------------------------



 



Execution Copy
     3.1 Security Interests; Filings. This Agreement, together with (i) the
filing, with respect to each Pledgor, of duly completed Uniform Commercial Code
financing statements naming such Pledgor as debtor, the Agent as secured party,
and describing the Collateral, in the jurisdictions set forth with respect to
such Pledgor on Schedule 3.1 hereto, and (ii) to the extent required by
applicable law, the filing, with respect to each relevant Pledgor, of duly
completed and executed assignments in the forms required by the U.S. Copyright
Office or the U.S. Patent and Trademark Office, creates, and at all times shall
constitute, a valid and perfected security interest in and lien upon the
Collateral in favor of the Agent, for the benefit of the Secured Parties, to the
extent a security interest therein can be perfected by such filings.
     3.2 Authorization; Consent. The execution, delivery and performance by each
Pledgor of this Agreement require no action by or in respect of, or filing with,
any governmental authority and do not contravene, or constitute (with or without
the giving of notice or lapse of time or both) a default under, any provision of
applicable law or of any agreement, judgment, injunction, order, decree or other
instrument binding upon or affecting each Pledgor.
     3.3 Intellectual Property. The information listed in Schedules 3.3A, 3.3B
and 3.3C is true and correct in all material respects for the registered
copyrights, patents and trademarks and applications for the same owned by any
Pledgor as of the date hereof (after giving effect to the Intellectual Property
Assignment and assuming the accuracy of the representation given by Lackey in
the first sentence of Section 4.01.07 of the Stock Purchase Agreement and in
Section 3(b) of the Intellectual Property Assignment) and used in any Fan
Accessories that were, are or have been conceived to be manufactured, marketed
or sold in the Business as conducted by any of the Pledgors.
ARTICLE IV
COVENANTS
     Each Pledgor agrees that so long as any Secured Obligation remains unpaid;
subject, however, to the rights of the Senior Lender under the Senior Security
Interests as more fully set forth in the Subordination Agreement:
     4.1 Use and Disposition of Collateral. So long as no Default shall have
occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement, use, control and manage the
Collateral in the operation of its businesses, and receive and use the income,
revenue and profits arising therefrom and the proceeds thereof, in the same
manner and with the same effect as if this Agreement had not been made.
     4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or corporate structure or (ii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Schedule 3.1
(whether by merger or otherwise), unless in each case such Pledgor has given
twenty (20) days’ prior written notice to the Agent of its intention to do so,
together with such information in connection with such proposed action as the
Agent may reasonably request.

6



--------------------------------------------------------------------------------



 



Execution Copy
     4.3 Equipment. Each Pledgor will, in accordance with sound business
practices, maintain all Equipment used by it in the Business (other than
obsolete Equipment) in good repair, working order and condition (normal wear and
tear excepted) and make all necessary repairs and replacements thereof so that
the value and operating efficiency thereof shall at all times be maintained and
preserved. No Pledgor shall knowingly permit any Equipment to become a fixture
to any real property.
     4.4 Inventory. Each Pledgor will, in accordance with sound business
practices, maintain all Inventory held by it or on its behalf in good saleable
or useable condition. Unless a Default has occurred and is continuing, each
Pledgor may, in any lawful manner not inconsistent with the provisions of this
Agreement, process, use and, in the ordinary course of business but not
otherwise, sell its Inventory.
     4.5 Intellectual Property. Each applicable Pledgor will execute and deliver
to the Agent, upon request, fully completed security agreements consistent with
the terms set forth in this Agreement in the forms reasonably requested by the
Agent for recordation in the U.S. Copyright Office or the U.S. Patent and
Trademark Office with regard to any registered Intellectual Property owned by
such Pledgor. In the event that after the date hereof any Pledgor shall acquire
any or effect any registration of any registered Intellectual Property, whether
within the United States or any other country or jurisdiction, such Pledgor
shall promptly furnish written notice to the Agent and such Pledgor shall, upon
request, execute and deliver to the Agent amended security agreements consistent
with the terms set forth in this Agreement in the forms reasonably requested by
the Agent for recordation in the U.S. Copyright Office or the U.S. Patent and
Trademark Office, together with any other amendments, agreements, instruments
and documents that the Agent may reasonably request. Each Pledgor hereby
appoints the Agent its attorney-in-fact to execute, deliver and record any and
all such amendments, agreements, instruments and documents for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed and such
power, being coupled with an interest, shall be irrevocable for so long as this
Agreement shall be in effect with respect to such Pledgor.
     4.6 Protection of Security Interest; Further Assurances. Each Pledgor will,
at its own cost and expense, take any and all actions reasonably necessary to
warrant and defend the right, title and interest of the Secured Parties in and
to the Collateral against the claims and demand of all other persons. Each
Pledgor agrees that it will do such further acts and things (including, without
limitation, making any notice filings with state tax or revenue authorities
required to be made by account creditors in order to enforce any Accounts in
such state) and to execute and deliver to the Agent such additional conveyances,
assignments, agreements and instruments as the Agent may reasonably require or
deem advisable to perfect, establish, confirm and maintain the security interest
and lien provided for herein, to carry out the purposes of this Agreement or to
further assure and confirm unto the Agent his rights, powers and remedies
hereunder.

7



--------------------------------------------------------------------------------



 



Execution Copy
ARTICLE V
GENERAL AUTHORITY; REMEDIES
     5.1 General Authority. Each Pledgor hereby irrevocably appoints the Agent,
with full power of substitution, as its true and lawful attorney-in-fact, in the
name of each such Pledgor or the Agent, for the sole use and benefit of the
Agent, but at each Pledgor’s expense, from time to time in the Agent’s
discretion after the occurrence and during the continuation of a Default, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to carry out the terms of this
Agreement and, without limiting the foregoing, each Pledgor hereby gives the
Agent the power and right on its behalf, without notice to or further assent by
any Pledgor to do the following, from time to time in the Agent’s discretion
after the occurrence and during the continuation of a Default, subject, however,
to the rights of the Senior Lender under the Senior Security Interests as more
fully set forth in the Subordination Agreement:
     (i) to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and nonnegotiable
instruments taken or received by any Pledgor as, or in connection with, the
Collateral;
     (ii) to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or in connection with the Collateral;
     (iii) to commence, settle, compromise, compound, prosecute, defend or
adjust any claim, suit, action or proceeding with respect to, or in connection
with, the Collateral;
     (iv) to sell, transfer, assign or otherwise deal in or with the Collateral
or any part thereof, as fully and effectually as if the Agent were the absolute
owner thereof; and
     (v) to do, at its option, but at the expense of the Pledgors, at any time
or from time to time, all acts and things which the Agent deems necessary to
protect or preserve the Collateral and to realize upon the Collateral.
     5.2 Rights and Remedies. Subject to the rights of the Senior Lender under
the Senior Security Interests, if a Default shall have occurred and be
continuing, the Agent shall be entitled to exercise in respect of the Collateral
all of its rights, powers and remedies provided for herein or otherwise
available to him under the Stock Purchase Agreement, by law, in equity or
otherwise, including all rights and remedies of a secured party under the
Uniform Commercial Code, and shall be entitled in particular, but without
limitation of the foregoing, to exercise the following rights, which each
Pledgor agrees to be commercially reasonable:
     (a) To notify any or all account debtors or obligors under any Accounts or
other Collateral of the security interest in favor of the Agent created hereby
and to direct all such persons to make payments of all amounts due thereon or
thereunder directly to the Agent or to an account designated by the Agent; and
in such instance and from and after such notice, all amounts and proceeds
received by any Pledgor in respect of any Accounts or other Collateral shall be
received in trust for the benefit of the Agent hereunder, shall be segregated
from the other funds of such Pledgor and shall be forthwith deposited into such
account or paid over or

8



--------------------------------------------------------------------------------



 



Execution Copy
delivered to the Agent in the same form as so received (with any necessary
endorsements or assignments), to be held as Collateral and applied to the
Secured Obligations as provided herein;
     (b) To take possession of, receive, endorse, assign and deliver, in its own
name or in the name of any Pledgor, all checks, notes, drafts and other
instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in his own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;
     (c) To transfer to or register in his name or the name of any of his agents
or nominees all or any part of the Collateral, without notice to any Pledgor and
with or without disclosing that such Collateral is subject to the security
interest created hereunder;
     (d) To require any Pledgor to, and each Pledgor hereby agrees that it will
at its expense and upon request of the Agent forthwith, assemble all or any part
of the Collateral as directed by the Agent and make it available to the Agent at
a place designated by the Agent;
     (e) To enter and remain upon the premises of any Pledgor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Pledgor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the Agent or any
designated agent for such time as the Agent may desire, in order to effectively
collect or liquidate the Collateral; and
     (f) To sell, resell, assign and deliver, in its sole discretion, all or any
of the Collateral, in one or more parcels, at public or private sale, at any of
the Agent’s offices or elsewhere, for cash, upon credit or for future delivery,
at such time or times and at such price or prices and upon such other terms as
the Agent may deem satisfactory. If any of the Collateral is sold by the Agent
upon credit or for future delivery, the Agent shall not be liable for the
failure of the purchaser to purchase or pay for the same and, in the event of
any such failure, the Agent may resell such Collateral. In no event shall any
Pledgor be credited with any part of the proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Agent. Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right of whatsoever kind, including any
equity or right of redemption of any Pledgor, and each Pledgor hereby expressly
waives all rights of redemption, stay or appraisal, and all rights to require
the Agent to marshal any assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, that it has or
may have under any rule of law or statute now existing or hereafter adopted. If
any notice of a proposed sale or other disposition of any part of the Collateral
shall be required under applicable

9



--------------------------------------------------------------------------------



 



Execution Copy
law, the Agent shall give the applicable Pledgor at least ten (10) days’ prior
notice of the time and place of any public sale and of the time after which any
private sale or other disposition is to be made, which notice each Pledgor
agrees is commercially reasonable. The Agent shall not be obligated to make any
sale of Collateral if it shall determine not to do so, regardless of the fact
that notice of sale may have been given. the Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. Upon each public sale and, to the extent
permitted by applicable law, upon each private sale, the Agent may purchase all
or any of the Collateral being sold, free from any equity, right of redemption
or other claim or demand, and may make payment therefor by endorsement and
application (without recourse) of the Secured Obligations in lieu of cash as a
credit on account of the purchase price for such Collateral.
     5.3 Application of Proceeds.
     (a) All proceeds collected by the Agent upon any sale, other disposition of
or realization upon any of the Collateral, together with all other moneys
received by the Agent hereunder, shall be applied as follows:
     (i) first, to payment of the expenses of such sale or other realization,
including reasonable compensation to the Agent and his agents and counsel, and
all expenses, liabilities and advances incurred or made by the Agent, his agents
and counsel in connection therewith or in connection with the care, safekeeping
or otherwise of any or all of the Collateral, and any other unreimbursed
expenses for which the Agent is to be reimbursed pursuant to Section 6.1;
     (ii) second, after payment in full of the amounts specified in clause (i)
above, to payment of the Secured Obligations; and
     (iii) finally, after payment in full of the amounts specified in clauses
(i) and (ii) above, any surplus then remaining shall be paid to the Pledgors, or
their successors or assigns, or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.
     (b) Each Pledgor shall remain liable to the extent of any deficiency
between the amount of all proceeds realized upon sale or other disposition of
the Collateral pursuant to this Agreement. Upon any sale of any Collateral
hereunder by the Agent (whether by virtue of the power of sale herein granted,
pursuant to judicial proceeding, or otherwise), the receipt of the Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Agent or such officer or be answerable in any way for the
misapplication thereof.
     5.4 Collateral Accounts. Upon the occurrence and during the continuance of
a Default, subject, however, to the rights of the Senior Lender under the Senior
Security Interests as more fully set forth in the Subordination Agreement, the
Agent shall have the right to cause to be established and maintained, at its
principal office or such other location or locations as it may

10



--------------------------------------------------------------------------------



 



Execution Copy
establish from time to time in its discretion, one or more accounts
(collectively, “Collateral Accounts”) for the collection of cash proceeds of the
Collateral. Such proceeds, when deposited, shall continue to constitute
Collateral for the Secured Obligations and shall not constitute payment thereof
until applied as herein provided. the Agent shall have sole dominion and control
over all funds deposited in any Collateral Account, and such funds may be
withdrawn therefrom only by the Agent. Upon the occurrence and during the
continuance of a Default, the Agent shall have the right to apply amounts held
in the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 5.3.
     5.5 Grant of License. Each Pledgor hereby grants to the Agent an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any
Intellectual Property now owned or licensed or hereafter acquired or licensed by
such Pledgor, wherever the same may be located throughout the world, for such
term or terms, on such conditions and in such manner as the Agent shall
determine, whether general, special or otherwise, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license or sublicense by the
Agent shall be exercised, at the option of the Agent, only upon the occurrence
and during the continuation of a Default; provided that any license, sublicense
or other transaction entered into by the Agent in accordance herewith shall be
binding upon each applicable Pledgor notwithstanding any subsequent cure of a
Default.
     5.6 Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby waives all rights that it has or may have under any rule
of law or statute now existing or hereafter adopted to require the Agent to
marshal any Collateral or other assets in favor of such Pledgor or any other
party or against or in payment of any or all of the Secured Obligations..
ARTICLE VI
MISCELLANEOUS
     6.1 Indemnity and Expenses. The Pledgors shall jointly and severally pay
and reimburse the Agent upon demand for all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) that
the Agent may incur in connection with (i) the custody, use or preservation of,
or the sale of, collection from or other realization upon, any of the
Collateral, including the reasonable expenses of re-taking, holding, preparing
for sale or lease, selling or otherwise disposing of or realizing on the
Collateral, (ii) the exercise or enforcement of any rights or remedies granted
hereunder (including, without limitation, under Article V), or otherwise
available to him (whether at law, in equity or otherwise), or (iii) the failure
by any Pledgor to perform or observe any of the provisions hereof. The
provisions of this Section 6.1 shall survive the execution and delivery of this
Agreement, the repayment of any of the Secured Obligations and the termination
of this Agreement.
     6.2 No Waiver. The Agent’s failure at any time or times hereafter to
require strict performance by any Pledgor of any of the provisions of this
Agreement shall not waive, affect or diminish any right of the Agent at any time
or times hereafter to demand strict performance

11



--------------------------------------------------------------------------------



 



Execution Copy
therewith and with respect to any other provision of this Agreement, and any
waiver of any Default shall not waive or affect any other Default, whether prior
or subsequent thereto, and whether of the same or a different type. None of the
provisions of this Agreement shall be deemed to have been waived by any act or
knowledge of the Agent or his agents, except by an instrument in writing signed
by the Agent and directed to the Pledgors specifying such waiver.
     6.3 Binding Effect. This Agreement and all other instruments and documents
executed and delivered pursuant hereto or in connection herewith shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.
     6.4 Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws and judicial decisions of the State of
Delaware without giving effect to the conflict of laws principles thereof,
except to the extent that matters of perfection and validity of the security
interests hereunder, or remedies hereunder, are governed by the laws of a
jurisdiction other than the State of Delaware.
     6.5 Survival of Agreement. All representations and warranties of each
Pledgor and all obligations of each Pledgor contained herein shall survive the
execution and delivery of this Agreement.
     6.6 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until all of the Secured Obligations have
been paid and finally discharged in full (the “Termination Requirement”),
(ii) be binding upon and enforceable against each Pledgor and its successors and
assigns; provided, however, that no Pledgor may sell, assign or transfer any of
its rights, interests, duties or obligations hereunder without the prior written
consent of the Agent, and (iii) inure to the benefit of and be enforceable by
the Agent and its successors and assigns. Upon the occurrence of the Termination
Requirement, this Agreement and the lien and security interest created hereby
shall terminate; and in connection with any such release or termination, the
Agent, promptly at the request of the applicable Pledgor, will execute and
deliver to such Pledgor such documents and instruments evidencing such release
or termination as such Pledgor may reasonably request and will assign, transfer
and deliver to such Pledgor, without recourse and without representation or
warranty, such of the Collateral as may then be in the possession of the Agent
(or, in the case of any partial release of Collateral, such of the Collateral so
being released as may be in its possession).
     6.7 Notice. Except as otherwise provided herein, notice to the Pledgors or
to the Agent shall be given or delivered in the manner set forth in Section 7.01
of the Stock Purchase Agreement.
     6.8 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

12



--------------------------------------------------------------------------------



 



Execution Copy
     6.9 Captions. The captions to the sections of this Agreement have been
inserted for convenience only and shall not limit or modify any of the terms
hereof.
     6.10 Counterparts. This Agreement may be executed in two or more
counterparts, which when assembled shall constitute one and the same agreement.
Execution and delivery of this Agreement by facsimile or as an attachment to an
electronic mail shall constitute a valid and binding execution and delivery of
this Agreement by such party. Such facsimile copies or electronic mail
attachments shall constitute enforceable original documents.
     6.11 Amendments and Waivers. Any provision of this Agreement may be amended
or waived, if, but only if, such amendment or waiver is in writing and is signed
by each Pledgor and the Agent.
     6.12 Conflict of Terms. The terms of this Agreement and the terms of the
Stock Purchase Agreement shall be construed and interpreted to the full extent
possible to give effect to all such terms. In the event of any conflict between
the terms of this Agreement and the Stock Purchase Agreement, the terms of the
Stock Purchase Agreement shall control.
     6.13 Subordination. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN
THIS AGREEMENT, THE OBLIGATIONS UNDER THIS AGREEMENT, ALL RIGHTS AND REMEDIES OF
THE AGENT AND SECURED PARTIES, AND ALL COVENANTS, OBLIGATIONS, AND
RESPONSIBILITIES OF PLEDGORS, ARE SUBJECT TO THE RIGHTS AND REMEDIES OF THE
SENIOR LENDER IN AND UNDER THE SENIOR SECURITY INTERESTS AND/OR THE SENIOR LOAN
DOCUMENTS AS MORE FULLY SET FORTH IN THE SUBORDINATION AGREEMENT.
     6.14 Permitted Transactions. No Pledgor shall merge, consolidate, liquidate
or dissolve prior to the termination of this Agreement pursuant to Section 6.6;
provided, however, that one or more Pledgors may be merged, consolidated,
liquidated or dissolved after the date hereof if (i) in the case of a merger or
consolidation, the surviving entity is a Pledgor; or (ii) in the case of a
liquidation or dissolution, the assets of the entity or entities being
liquidated or dissolved that are included in the Collateral are assigned or
transferred to another Pledgor.
[The remainder of this page is left blank intentionally; signature page follows]

13



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, this Partially Subordinated Security Agreement has been
executed as of the day and year first above written by the parties hereto.

                  TRADE SOURCE INTERNATIONAL, INC.    
 
           
 
  By:
Name:   /s/ Brad Dale Heimann
 
Brad Dale Heimann    
 
  Title:   President and Chief Operating Officer    
 
                MARKETING IMPRESSIONS, INC.    
 
           
 
  By:
Name:   /s/ Brad Dale Heimann
 
Brad Dale Heimann    
 
  Title:   President and Chief Operating Officer    
 
                PRIME/HOME IMPRESSIONS, LLC    
 
           
 
  By:
Name:   /s/ Brad Dale Heimann
 
Brad Dale Heimann    
 
  Title:   President and Chief Operating Officer    
 
           
 
      /s/ Robert W. Lackey
 
Robert W. Lackey, as Agent    

Signature Page to Partially Subordinated Security Agreement

14